DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.’
In regard to claim 2, the applicant claims “the overall composition of the film comprises at least 60 wt%”. The applicant has not finished the claim lamination and the examiner does not know what component the 60 wt% is limiting to in the overall composition of the film. 
In regard to claim 3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “having between 3 and 10 and/or having a total thickness between 2 and 100 micron”, and the claim also recites “and/or wherein heat-sealable layer 1) has a thickness comprised 
In regard to claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “preferably with a percentage of free shrink at 120C of at least 1%”, and the claim also recites “5%, 10%, 15% in longitudinal and/or transverse direction, measured in old according to ASTM D2732 and/or oriented, with an orientation ratio between about 2:1 and about 5:1 in both longitudinal and transverse direction” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The applicant claims “said alpha olefin copolymers are ethylene alpha olefin copolymers”. The claim depends from independent claim 1 which does not limit the composition of the inner layer to alpha olefin copolymers”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 10-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2014/0363546, hereinafter “Zhou”).
In regard to claim 1, Zhou discloses a laminate that comprises at least one structural layer and a heat sealable layer [abstract]. The heat sealable layer is formed from a polyester [0077]. 
The tie layer comprises an ethylene-vinyl acetate copolymer, maleic anhydride grafted polyethylene, ethylene-(meth)acrylic acid copolymer or blends therefore [claim 10]. The selection for the tie layer from the group above, with the exception of EVA, meets the claim limitation of the layer comprising at least 95 wt% of a composition consisting of between 40 and 100 wt% of one or more polymer selected from ethylene-(meth) acrylic acid and anyhride modified ethylene alpha olefin copolymers. 
The laminate comprises a structural layer that comprises a paper sheet, aluminum foil, polymeric film, metallized polymer films, or combinations thereof. The structural layer is preferably a polyester comprising PET [Table 2].
In regard to claim 3, Zhou discloses that the structural layer has a thickness of about 5 µm to about 200 µm and the thickness of the heat sealable layer is about 5 µm to about 100 µm [0024]. 
In regard to claim 5, Zhou discloses that the tie layer comprises an ethylene-vinyl acetate copolymer, maleic anhydride grafted polyethylene, ethylene-(meth)acrylic acid copolymer or blends therefore [claim 10]. The selection for the tie layer from the group above, with the exception of EVA, meets the claim limitation of the layer comprising at least 95 wt% of a composition consisting of between 45 and 100 wt% of one or more polymer selected from ethylene-(meth) acrylic acid and anyhride modified ethylene alpha olefin copolymers. 
In regard to claim 6, Zhou discloses that the tie layer comprises an ethylene-vinyl acetate copolymer, maleic anhydride grafted polyethylene, ethylene-(meth)acrylic acid copolymer or blends therefore [claim 10]. The selection for the tie layer from the group above, with the 
In regard to claims 7-8 and 10-11, Zhou discloses that the tie layer comprises an ethylene-vinyl acetate copolymer, maleic anhydride grafted polyethylene, ethylene-(meth) acrylic acid copolymer or blends therefore [claim 10]. 
In regard to claim 12, Zhou discloses that the heat sealable layer comprises at least 90 wt% of one or more polyesters [Table 2].
In regard to claim 13, Zhou discloses that the heat sealable layer comprises at least 50 wt% copolyesters [Table 2].
In regard to claims 14-16, Zhou discloses that the material for the structural layer is PET which is a semicrystalline polyester [0106]. Thus, the layer comprises 100 wt% semi-crystalline polyester. Zhou discloses that at least one structural layer is used, thus the laminate can comprises more than 3 layers [0140].  
In regard to claim 20, Zhou discloses that the overall composition the film comprises at least 80 wt% of polyesters selected from aromatic dicarboxylic acids and terephtalic acid [0090, 0106, and Table 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2014/0363546, hereinafter “Zhou”) in view of Montcrieff et al. (US 2013/0224411, hereinafter “Montcrieff”).
In regard to claim 16, Zhou discloses a heat sealable, coextruded multilayer polyester based film as previously discussed. Zhou is silent with regard to the heat sealable layer comprising an antifog agent coated on one surface.
Montcrieff discloses packaging films wherein an antifog layer coated on a heat seal layer [abstract]. The heat seal layer is formed from a polyester [abstract].  
Zhou and Montcrieff both disclose packaging films with heat sealable layer of polyester. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the antifog layer of Montcrieff on at least one surface of heat sealable layer of Zhou motivated by the expectation of forming a film that has effective antifogging effect [Montcrieff 0009].
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782